DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  
Regarding claim 4, the claimed, “the fluid sensor” lacks antecedent basis in the claims. It appears as though “fluid” should be amended to recite –pressure–.
Regarding claim 14, the claimed, “method of claim 9” appears as though it should recite, –method of claim 13–.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5–20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (JP 2015034762 A).
Regarding claim 1, Ono teaches, “An airflow sensor assembly for an air duct (para. [0008]), the air duct having an interior wall and an exterior wall (Fig. 4; [0084–0088]); comprising: a high pressure pickup device (41); a low pressure pickup device (42); a pressure redirection device (20) configured to be fluidly coupled to the high pressure pickup device and the low pressure pickup device and comprising a low inlet (upper part of 42), a high inlet (upper part of 41), and a common outlet (space under 43 connected to 42, see Fig. 4); and a pressure sensor (30, 30A) configured to be selectively fluidly coupled to the high pressure pickup device and the low pressure pickup device and comprising a first inlet (43) and a second inlet (43a), wherein the second inlet is fluidly coupled to the common outlet (space under 43 connected to 42, see Fig. 4) of the pressure redirection device.”
Regarding claims 5-–8, Ono teaches, “a control circuit (Fig. 6, ref. # 100) electrically coupled to the pressure sensor and the pressure redirection device and configured to send and receive signals [0065], wherein the signals comprise measurements from the pressure sensor (30, 30A) and actuation signals to the pressure redirection device; an operational mode, wherein while in the operational mode the high pressure pickup device is fluidly coupled to the pressure sensor via the high inlet of the pressure redirection device being fluidly coupled to the common outlet; and a configuration mode, wherein while in the configuration mode the low pressure pickup device is fluidly coupled to the pressure sensor via the low inlet of the pressure redirection device being fluidly coupled to the common outlet; wherein the control circuit sends a signal to the pressure redirection device to enter the configuration mode for a first period of time to determine an offset value and to enter the operational mode for a second period of time after expiration of the first period of time; wherein the control circuit determines an actual value of the sensor, the actual value is associated with a first pressure at the first inlet, a second pressure at the second inlet, and the offset value (Ono discloses a circuit 100, to obtain pressure measurements from pressure sensor 30, 30A, and to control solenoid 24 moving plunger 23, see Fig. 3, 4; para. [0054], in order to switch between an operational and configuration mode, for to be determined periods of time).”
Regarding claims 9–12, Ono teaches, “wherein the first period of time is 0.25-2.5 seconds; wherein the second period of time is 10-45 minutes; wherein the control circuit sends a signal to the pressure redirection device to enter the operational mode until a threshold temperature is reached within the airflow sensor assembly, then the airflow sensor assembly enters the configuration mode for a period of time (see para. [0092] and [0070–0072, 0081, 0084–0089, 0091]).”
Regarding claim 13, Ono teaches, “A method of calibrating a sensor (30, 30a) in an air duct comprising a low pressure pickup device, a high pressure pickup device, and a pressure redirection device (Fig. 4; [0084–0088]), the method comprising: receiving a first pressure at a first inlet of the sensor (30A) from the low pressure pickup device (42); receiving a second pressure at a second inlet of the sensor (30) from the low pressure pickup device (42); determining an offset value from the sensor using the first pressure and the second pressure (Fig. 3; [0087]); receiving a third pressure at the first inlet of the sensor from the low pressure pickup device (42); receiving a fourth pressure at the second inlet of the sensor from the high pressure pickup device (Fig. 4, ref. # 41; [0086]); and determining an actual value using a first value associated with the third pressure, a second value associated with the fourth pressure, and the offset value [0086–0088].”
Regarding claims 14–16, Ono teaches, “entering a configuration mode until a first parameter is reached, wherein measuring the offset airflow value occurs while in the configuration mode; entering an operational mode until a second parameter is reached, wherein measuring the current airflow value occurs while in the operational mode; and alternating between the configuration mode and the operational mode; wherein the first parameter is a first period of time and the second parameter is a second period of time; wherein the first parameter is a period of time and the second parameter is a temperature (see para. [0070–0072, 0084–0088, and 0091] which describes how a configuration mode is used to determine an offset value of the pressure sensor and operational mode to determine flow through the observed channel. It is implicit that the modes are alternated for calibration.).”
Regarding claim 17, Ono teaches, “wherein alternating between the configuration mode and the operational mode is in response to a signal from a controller (see para. [0065]; circuit 100 provides a signal to solenoid 23, to switch between configuration and operational mode).”
Regarding claim 18, Ono teaches, “wherein the actual value is communicated to a user (see at least para. [0068]).”
Regarding claim 19, Ono teaches, “An airflow sensor assembly; comprising: a pressure sensor (30, 30A) comprising a first inlet and a second inlet (43, 43a); and a controller [0084–0088] configured to provide a low pressure airflow to the first inlet and to the second inlet at a first time and provide an offset value determined using the low pressure airflow at the first inlet and the second inlet at the first time (through 41 and 42), the controller being configured to provide a high pressure airflow to the first inlet at a second time and a low pressure airflow at the second time to the second inlet and determine a first value using the offset value and a second value associated with the high pressure airflow at the second time and a third value associated with the low pressure airflow at the second time (adjustment of airflow provided by 20; see at least [0084–0089] and Abstract).”
Regarding claim 20, Ono teaches, “wherein the controller is configured to provide the high pressure airflow to the first inlet and the low pressure airflow to the second inlet in response to a threshold temperature being reached within the airflow sensor assembly [0070–0072, 0081, 0084–0089, 0091].”
Claim(s) 1–4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nukui et al. (JP H07 243930 A), hereinafter referred to as Nukui.
Regarding claim 1, Nukui teaches, “An airflow sensor assembly for an air duct, the air duct (1) having an interior wall and an exterior wall (see Fig. 2; para. [0010–0013]); comprising: a high pressure pickup device (a); a low pressure pickup device (b); a pressure redirection device (11) configured to be fluidly coupled to the high pressure pickup device (a) and the low pressure pickup device (b) and comprising a low inlet (through pipe 5), a high inlet (through pipe 4), and a common outlet (Fig. 2, “e” at three-way valve); and a pressure sensor (3) configured to be selectively fluidly coupled to the high pressure pickup device and the low pressure pickup device and comprising a first inlet (c) and a second inlet (d), wherein the second inlet (d) is fluidly coupled to the common outlet (e) of the pressure redirection device.”
Regarding claim 2, Nukui teaches, “a first tube fluidly coupled to the low pressure pickup device and a second tube fluidly coupled to the high pressure pickup device (Fig. 2; pipes used for routes 5, 6).”
Regarding claims 3 and 4, Nukui teaches, “a bracket fluidly coupled to the first tube, wherein the bracket is a T-shaped bracket; a third tube fluidly coupled to the bracket and the fluid sensor, and a fourth tube fluidly coupled to the bracket and the low inlet of the pressure redirection device. (fig. 2; t-shaped bracket “6” with “7”, coupled to pipe 4).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach air flow sensors in duct settings, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D WALSH/Primary Examiner, Art Unit 2852